           Case 1:17-cv-01302-JJM Document 27 Filed 02/05/21 Page 1 of 6




    UNITED STATES DISTRICT COURT
    WESTERN DISTRICT OF NEW YORK
    _____________________________________

    CHARLES G., 1

                                 Plaintiff,
                                                                DECISION AND ORDER
    v.
                                                                  1:17-cv-01302-JJM
    COMMISSIONER OF SOCIAL
    SECURITY, 2

                            Defendant.
    _____________________________________


                Before the court is plaintiff’s motion [22] 3 for attorneys’ fees in the amount of

$18,093.00 pursuant to 42 U.S.C. §406(b).         Defendant filed a response on November 25, 2020

[26], and raised no objections to plaintiff’s fee request. For the reasons discussed below, the

plaintiff’s motion is granted.


                                              BACKGROUND

                Plaintiff commenced this action on December 14, 2017, arguing that the

Commissioner’s denial of his claim for benefits was not supported by substantial evidence and

was contrary to law. Complaint [1]. On September 14, 2018, plaintiff moved for judgment on

the pleadings [11]. On June 18, 2019, I granted plaintiff’s motion for judgment on the pleadings

and remanded the case to the Commissioner for further proceedings consistent with my Decision

and Order [16]. On October 10, 2019, the court approved [21] the parties’ stipulation [20] for


1
       In accordance with the guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Western District
of New York on November 18, 2020 in order to better protect personal and medical information of non-
governmental parties, this Decision and Order will identify the plaintiff by first name and last initial.
2
       Andrew M. Saul was sworn in as Commissioner of Social Security on June 17, 2019, and is
automatically substituted as the defendant in this action. See Fed. R. Civ. P. (“Rule”) 25(d).
3
       Bracketed references are to CM/ECF docket entries.
          Case 1:17-cv-01302-JJM Document 27 Filed 02/05/21 Page 2 of 6




attorneys’ fees in the amount of $6,000.05 pursuant to the Equal Access to Justice Act (“EAJA”),

28 U.S.C. §2412.

               On August 18, 2020, an Administrative Law Judge (“ALJ”) issued a decision

finding plaintiff disabled since January 1, 2010 and approving plaintiff’s claim for Supplemental

Security Income (“SSI”) benefits. See Notice of Decision [22-4]. The fee arrangement between

plaintiff and his attorneys is governed by their Fee Agreement. See [22-6]. Pursuant to the Fee

Agreement, “the attorney fee will be 1/4 (25 percent) of the past due benefits resulting from my

claim”. [22-6].

               The Social Security Administration (“SSA”) issued a Notice of Award letter

concerning plaintiff’s claim for SSI on September 24, 2020. [22-5]. The SSA withheld from the

past-due benefits owed to plaintiff potential attorneys’ fees in the total amount of $18,093.25.

Commissioner’s Response [26], p. 3. Plaintiff’s attorney requests an award of attorney fees in

the amount of $18,093.00. See Notice of Motion [22] and Memorandum in Support [22-1], pp.

2, 6, 9. Plaintiff’s attorney agrees, upon receipt of payment of the fee, to refund to plaintiff the

$6,000.05 received in fees pursuant to the Equal Access to Justice Act (“EAJA”). See Notice of

Motion [22]; Memorandum in Support [22-1], p. 6.

               The Commissioner challenges neither the timeliness of plaintiff’s motion, nor the

amount of the fees requested. See Commissioner’s Response [26], pp. 1-4.


                                            ANALYSIS

               42 U.S.C. §406(b) limits the fees that attorneys are permitted to charge SSI

claimants:

               Whenever a court renders a judgment favorable to a claimant under
               this subchapter who was represented before the court by an attorney,
               the court may determine and allow as part of its judgment a
               reasonable fee for such representation, not in excess of 25 percent
                                                 -2-
          Case 1:17-cv-01302-JJM Document 27 Filed 02/05/21 Page 3 of 6




               of the total of past-due benefits to which the claimant is entitled by
               reason of such judgment, and the Commissioner of Social Security
               may . . . certify the amount of such fee for payment to such attorney
               out of, and not in addition to, the amount of such past-due benefits.
               In case of any such judgment, no other fee may be payable or
               certified for payment for such representation except as provided in
               this paragraph.

42 U.S.C.§406(b)(1)(A). In reviewing a motion for attorneys’ fees pursuant to §406(b), this

court reviews both the timeliness of the motion and the reasonableness of the fee. See, e.g.,

Barone v. Saul, 2019 WL 3296616 (W.D.N.Y. 2019); Walkowiak v. Commissioner of Social

Security, 2019 WL 6242549 (W.D.N.Y. 2019); Dillon v. Saul, 2020 WL 360966 (W.D.N.Y.

2020); Plum v. Commissioner of Social Security, 2020 WL 1846785 (W.D.N.Y. 2020). I

address each here in turn.


A.     Did Plaintiff Timely File His Motion for Fees?

               The Second Circuit settled the question of the timeliness of an application for

§406(b) fees in Sinkler v. Berryhill, 932 F.3d 83 (2d Cir. 2019). There, the Second Circuit found

that the 14-day limitations period of Rule 54(d)(2)(B) applies to such motions, but is subject to

equitable tolling “until a benefits calculation is made on remand and notice thereof received by

the parties.” Id. at 89. Accordingly, motions for benefits made within 14 days of receipt of a

Notice of Award for benefits are timely.

               Here, plaintiff’s counsel filed their motion for fees on October 6, 2020 (see Notice

of Motion [22]), only twelve days after the SSA issued its September 24, 2020 Notice of Award

(see Notice of Award [22-5]). Accordingly, plaintiff’s counsel timely filed their motion pursuant

to Sinkler.




                                               -3-
           Case 1:17-cv-01302-JJM Document 27 Filed 02/05/21 Page 4 of 6




B.       Is Plaintiff’s Fee Request Reasonable?

               Here, the Fee Agreement between plaintiff and his attorneys provides for an

attorneys’ fee of “1/4 (25 percent) of the past due benefits resulting from my claim”. Fee

Agreement [22-6]. The 25 percent fee is within the cap provided by §406(b). Further, the

Commissioner does not object to the amount of fees that plaintiff requests. See Commissioner’s

Response [26], pp. 2-4.

               That is not the end of the inquiry, however. Section 406(b) “calls for court review

of such arrangements as an independent check, to assure that they yield reasonable results in

particular cases. . . . Within the 25 percent boundary . . . the attorney for the successful claimant

must show that the fee sought is reasonable for the services rendered.” Gisbrecht v. Barnhart,

535 U.S. 789, 807 (2002). To determine the reasonableness of a contingent fee, the Supreme

Court identified several factors that a court may consider. First, courts may consider “the

character of the representation and the results the representative achieved.” Id. Second, a

downward adjustment of the requested fee may be appropriate if the attorney was responsible for

a delay that resulted in an accumulation of additional benefits during pendency of the case. Id.

Third, the court’s review of an attorneys’ records of time spent on the matter may assist the

court to determine whether the requested fee is a windfall to the attorney. Id. In addition, the

Second Circuit states that courts in this district should also consider “whether there has been

fraud or overreaching in making the agreement”. Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir.

1990).

               Here, plaintiff received competent and experienced representation. Plaintiff’s

attorney, Timothy Hiller, has been practicing law since 2011. Hiller Declaration [22-2], ¶ 3. Mr.

Hiller has handled over 400 social security matters in federal district court and others at the



                                                 -4-
          Case 1:17-cv-01302-JJM Document 27 Filed 02/05/21 Page 5 of 6




administrative and appellate levels. Hiller Declaration [22-2], ¶ 4. Mr. Hiller’s work on this

matter yielded an award of past due benefits of $72,373.00. See Hiller Declaration [22-2], ¶ 10.

                Second, there was no delay in resolution of this matter attributable to plaintiff’s

attorneys. This court granted plaintiff’s attorney’s motion to extend his time to file plaintiff’s

motion on the pleadings. However, this resulted in only four additional days greater than the 60

days provided by Local Rule 5.5(d)(1) to file plaintiff’s motion. See Motion for Extension of

Time [9]. Moreover, plaintiff’s attorneys submitted this application for fees within two weeks of

the date of the SSA’s Notice of Award.

                Third, compared to the number of hours spent working on this matter, the fee

requested by plaintiff’s attorney is not a windfall. Time records submitted with the motion

indicate a total of 30.3 hours of attorney time was spent on plaintiff’s matter. See Hiller

Declaration [22-2], ¶ 3; see also Memorandum in Support [22-1], p. 6. The total fee requested

results in an effective hourly rate of $597.13. 4 Memorandum in Support [22-1], p. 6. This

hourly rate is higher than Mr. Hiller’s $350 hourly rate charged for other matters. Hiller

Declaration [22-2], ¶ 15. However, this does not make the requested fee unreasonable.

“[E]nhancements for the risk of nonpayment are appropriate considerations in determining

§406(b) fees. . . . In the absence of a fixed-fee agreement, payment for an attorney in a social

security case is inevitably uncertain, and any reasonable fee award must take account of that

risk.” Wells, 907 F.2d at 370-71.

                Moreover, the effective hourly rate here is well within the range of de facto

hourly rates resulting from similar social security contingent fee requests recently approved by

courts in this district. See e.g. Dillon, 2020 WL 360966 at *3 (finding a de facto hourly rate of


4
        The effective hourly rate was calculated by dividing the requested fee ($18,093.00) ([22]) by the
total number of hours (30.3) documented in plaintiff’s fee application ([22-2]).
                                                   -5-
          Case 1:17-cv-01302-JJM Document 27 Filed 02/05/21 Page 6 of 6




$697.20 “does not appear so large as to be a windfall to the attorney”); Plum, 2020 WL 1846785

at *5 (limiting counsel’s fee to an effective hourly rate of $750 per hour to reasonably

compensate the attorney and avoid a windfall); Perry v. Commissioner of Social Security, 2020

WL 360979, *5 (W.D.N.Y. 2020) (finding reasonable an effective hourly rate of $740.02).


                                         CONCLUSION

               For these reasons, plaintiff’s motion for fees in the amount of $18,093.00

pursuant to 42 U.S.C. §406(b) is granted. The Commissioner is directed to release these funds.

In addition, I direct plaintiff’s attorneys to return to plaintiff the $6,000.05 EAJA fees they were

awarded within 14 days of their receipt of the §406(b) fee.

               SO ORDERED.



Dated: February 5, 2021
                                                      /s/ Jeremiah J. McCarthy
                                                    JEREMIAH J. MCCARTHY
                                                    United States Magistrate Judge




                                                -6-
